Jennifer R. Schemm, OSB #970086
Attorney at Law
602 O Avenue
La Grande, OR 97850
Tel: 541-910-4833
Fax: 541-962-7831
Email: jschemm@eoni.com

Jennifer R. Schwartz, OSB #072978
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

  Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT

                              FOR DISTRICT OF OREGON

                                PENDLETON DIVISION

GREATER HELLS CANYON COUNCIL,                     Case Number: 2:17-cv-00843-SU
an Oregon nonprofit corporation,
and OREGON WILD, an Oregon nonprofit
corporation,
                                                  DECLARATION OF VERONICA
          Plaintiffs,                             WARNOCK IN SUPPORT OF
                                                  PLAINTIFFS’ MOTION FOR
                        v.                        INJUNCTION PENDING APPEAL

KRIS STEIN, District Ranger, Eagle Cap
Ranger District, Wallowa-Whitman National
Forest, in her official capacity; and UNITED
STATES FOREST SERVICE, an agency of
the United States Department of Agriculture,

          Defendants,

        and

WALLOWA COUNTY, a political
subdivision of the State of Oregon,

           Defendant-Intervenor.
        I, Veronica Warnock, state and declare as follows:

    1. I have been the Conservation Director for Greater Hells Canyon Council (“GHCC”), and

GHCC member, since 2012. In 2012, I also moved to La Grande, where I continue to live and

work. I have immediate family in Wallowa County and have been visiting there my whole life.

On my first trip there, I was only a few months old. My parents took me to visit my grandparents

and go backpacking in Hells Canyon. My parents now have a house in Wallowa County that I

visit on a regular basis.

    2. Over the years, I have spent a considerable amount of time exploring the Wallowa-

Whitman National Forest, both in a professional and personal capacity. For example, I field

check proposed Forest Service projects in order to inform NEPA comments I write and attend

formal Collaborative field trips. I also enjoy visiting our forests to rejuvenate. I spend all of the

free time I can on our local public lands. The work I do can be emotionally taxing. Spending

time with my family in the woods camping, mushroom picking, and hiking renews and energizes

me. I especially love sharing my favorite places on the forest with my daughter who will be two

years old this winter.

    3. One place very special to me is the Lostine Canyon. The forests here are beautiful and

diverse, with many large trees. I have walked in closed canopy moist mixed conifer forests with

very little understory and a diversity of tree sizes with most being medium to large. Other places

in the canyon, there have been recent disturbances, such as a landslide, and the forest is much

denser with young trees. The amount of diversity in such a small area is incredible.

    4. I have hiked and camped in the Lostine Project area on numerous occasions. Some of my

most memorable hikes in the Eagle Cap Wilderness began with a night of camping in the Lostine

Project area. One night over twenty years ago at the Two Pan Campground I stayed up way too



2 – DECLARATION OF VERONICA WARNOCK IN SUPPORT OF PLAINTIFFS’ MOTION
FOR INJUNCTION PENDING APPEAL
late and read Rachel Carson’s Silent Spring cover to cover by flashlight in my tent listening to

the Lostine River flow by. That book inspired me to focus on environmental studies in college

and work in the conservation field. When people ask me why I pursued a career as an

environmental advocate, I always tell them about that night and the impact it had on me.

    5. I have also visited the proposed logging units many times. I’ve brought my daughter

along with me at least five times and hiked around with her in a backpack. I want her to grow up

knowing and loving the Lostine Canyon as I do.

    6. I always hope to catch a glimpse of elk, bear, pine marten and other wildlife that live

here. I dream of seeing a wolverine as well – this incredibly rare species has been documented

in the Canyon and the adjacent Eagle Cap Wilderness − the only place in Oregon. I also know

through my work, that the Lostine Canyon is home to more species of the small, rare, fern-like

plant, moonwart, than any other place in the United States. Botanists and others come from all

over to search for moonwarts in the Lostine Project area. I love knowing these plants are here

and hope to find some myself.

    7. I am deeply concerned that the logging proposed under the Lostine Project will destroy

my chances of ever seeing the moonwarts and wolverine. In addition to the proposed reduction

of up to 60 percent of the volume of the forest – and more in the 18 acres of “patch” or

essentially clearcuts, many large “danger” trees will be felled—trees that are not in striking

distance of the road. This will be implemented with the use of heavy machinery and require over

20 “temporary” roads to be constructed. These activities will have adverse impacts on rare

plants, wildlife, soils, and aesthetics.

    8. I have visited the project area several times since the Forest Service marked the

commercial logging units. Even more trees then I anticipated are planned to be removed. So



3 – DECLARATION OF VERONICA WARNOCK IN SUPPORT OF PLAINTIFFS’ MOTION
FOR INJUNCTION PENDING APPEAL
much so, the logging will convert the dense moist forests with little understory in the Canyon to

open dry stands full of underbrush and small saplings. I am concerned that this will increase the

risk of high intensity fire in the Canyon. These stands will be unable to retain as much moisture

due to the increase in solar radiation, moisture that stops and slows down wildfire. Further, the

stands will have much more fine fuels—the young trees and shrubs that will grow with the

increased sunlight—and create conditions for wildfire to move quicker and hotter through the

forest.

    9. While the project doesn’t authorize the commercial logging of live trees equal to or larger

than 21” in diameter at breast height (dbh), visits to the commercial logging units after all the

trees have been marked for cut in preparation to advertise the project for sale, revealed that many

large trees (over 21” dbh) in the Lostine Project area have been marked as “danger” trees and

identified for removal. Most, if not all of these trees, do not appear to be within striking distance

of the Lostine River road (one and a half times the total tree height from a road) or at risk of

falling campground, trail, or other areas visited by people. I assume the trees I observed were

identified as posing a hazard to loggers when they are operating big heavy machinery in the

harvest units and that is why they were marked. If not for the commercial logging, these trees

would not pose a hazard to people or property and would not have to be removed.

    10. I am concerned that the removal of these large trees will make the forests inhospitable to

species who rely upon these trees for some part of their life cycle. Large and old structure is the

backbone of any healthy forest in northeastern Oregon. These trees provide essential habitat for a

variety of species and are some of the most fire resistant on the landscape. Their value does not

diminish when they die from natural disturbances like insects and disease and become snags and

then down logs in the forest. In these roles they continue to provide unique habitats and affect



4 – DECLARATION OF VERONICA WARNOCK IN SUPPORT OF PLAINTIFFS’ MOTION
FOR INJUNCTION PENDING APPEAL
wildfire behavior positively. Large and old structure—both dead and alive—is severely deficient

in the region especially when you look at the entire landscape.

    11. I am also concerned that the authorized logging may destroy wolverine foraging and

prey habitat, and eliminate its protected connectivity corridors to denning habitat in the snow-

covered peaks of the Eagle Cap Wilderness. The wolverine is a critically imperiled species

which, thankfully, is currently proposed for federal protections under the Endangered Species

Act as a threatened species. According to recent remote camera monitoring that the Forest

Service helped fund, 1 the Lostine Project area and adjacent wilderness are the only place

wolverine have been confirmed in Oregon in over two decades. For reasons unknown to me, the

Forest Service failed to acknowledge that the wolverine was proposed for federal listing at the

time of its decision-making for the Lostine Project, erroneously stating that no species proposed

for federal listing occur in the Project area. Moreover, the Forest Service ignored the monitoring

data it funded and concluded the Project would have zero impact on the wolverine and its

habitat, which can only occur if there are no wolverine using the area. I am incredulous that the

Forest Service chose not to address the potential impacts of the proposed severe logging on this

incredibly rare species.

    12. Also, of great concern to me, is knowing that the Forest Service did not survey most of

the moonwart habitat in the Lostine Project area. I only know this because I obtained the survey

information through a Freedom of Information Act (“FOIA”) request after the Forest Service

refused to willingly share rare plant and wildlife survey information with me. The FOIA




1
  A.J. Magoun, P. Valkenburg, C.D. Long, and J.K. Long. 2013. Monitoring Wolverines in
Northeast Oregon, January 2011- December 2012, Final Report. I found, and downloaded, this
report from The Wolverine Foundation’s website http://wolverinefoundation.org/resources/
completed-reports/
5 – DECLARATION OF VERONICA WARNOCK IN SUPPORT OF PLAINTIFFS’ MOTION
FOR INJUNCTION PENDING APPEAL
response enabled me to determine the Forest Service had done NO surveying of any wildlife and

little surveying of the rare moonwart plants. The agency conducted no plant surveys of the

project area outside of the commercial logging units and only some of the commercial units,

despite knowing plants have been previously documented in some of these areas. I cannot

believe the Forest Service, in what seems a rush to get out the cut, is jeopardizing not only the

visual beauty of this spectacular Canyon, but also the rare plants and wildlife that make it so

special. I also learned about many other details of the Project and lack of analysis by the agency

in reviewing documents responsive to this FOIA request, not from the Forest Service itself. For

example, this is how I learned about the number of temporary roads that would be built within

the Lostine Wild and Scenic River Corridor.

   13. If this project goes through, the uniqueness of this Canyon, its rare plants and wildlife, its

relatively undisturbed moist forests full of large trees, and other aspects that make it so special

for me, will be altered for years to come, possibly forever. My interests in being here and

sharing it with my daughter will be harmed for the rest of my life.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

       Executed on this 27th day of September 2018.


                                                       ____s/ Veronica Warnock
                                                              Veronica Warnock




6 – DECLARATION OF VERONICA WARNOCK IN SUPPORT OF PLAINTIFFS’ MOTION
FOR INJUNCTION PENDING APPEAL
